Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 13 is objected to because of the following informalities:  claim 13 is a system claim which depends from a method claim of claim 1.  For purpose of compact prosecution, Examiner is interpreting claim 13 to be dependent from claim 8. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over O’Kelley, Il et al (US 2006/0121990 A1) in view of Wang (US 2017/0236370 A1).
1. O’Kelley discloses a method comprising: 
determining, by the one or more processors, using a trained machine learning model, trust scores (i.e. average reputation score, 1322: Fig. 13) associated with a plurality of user accounts 
defining, by the one or more processors, multiple matches into which players are to be grouped for playing a video game in the multiplayer mode, the multiple matches comprising at least a first match and a second match; assigning, by the one or more processors, a first subset of logged-in user accounts of the plurality of user accounts to the first match based at least in part on the trust scores associated with the first subset; and assigning, by the one or more processors, a second subset of the logged-in user accounts to the second match based at least in part on the trust scores associated with the second subset (i.e. gamers are grouped together based on their reputation scores because it would be unfair to let a low reputation player single-out high reputation people to play with; therefore, low reputation players are matched with other low reputation players while high reputation players are matched with other high reputation players), [0040], [0063], [0079].
O’Kelley does not expressly disclose training, by one or more processors, a machine learning model using historical data indicating whether a sampled set of user accounts registered with a video game service have been transferred between players to obtain a trained machine learning model.
Wang discloses training, by one or more processors, a machine learning model using historical data indicating whether a sampled set of user accounts registered with a video game service have been transferred between players to obtain a trained machine learning model [0035], [0042], [0052], [0056]. It would have been obvious to a person of ordinary skilled in the art to modify O’ Kelley with Wang and would have been motivated to do so to more accurately determine player’s reputation score.

3. O’Kelley and Wang disclose the method of claim 1, wherein the particular behavior comprises at least one of a cheating behavior, a game-abandonment behavior, a griefing behavior, or a vulgar language behavior, O’Kelley [0048].
5. O’Kelley and Wang disclose the method of claim 1, further comprising retraining the machine learning model using updated historical data to obtain a newly trained machine learning model that is adapted to recent player behaviors, Wang [0035], [0042], [0052], [0056].
6. O’Kelley and Wang disclose the method of claim 1, wherein: the assigning of the first subset of logged-in user accounts to the first match comprises determining that the trust scores associated with the first subset of the logged-in user accounts are less than a threshold score; and the assigning of the second subset of the logged-in user accounts to the second match comprises determining that the trust scores associated with the second subset of the logged-in user accounts are equal to or greater than the threshold score (i.e. gamers are grouped together based on their reputation scores because it would be unfair to let a low reputation player single-out high reputation people to play with; therefore, low reputation players are matched with other low reputation players while high reputation players are matched with other high reputation players), O’Kelley [0040], [0063], [0079].
7. O’Kelley and Wang disclose the method of claim 1, wherein the assigning of the first subset of logged-in user accounts to the first match and the assigning of the second subset of the logged-in user accounts to the second match is further based on at least one of skill levels of players associated with the logged-in user accounts; amounts of time the logged-in user accounts have been waiting to be placed into one of the multiple matches; or geographic regions associated with the logged-in user accounts, O’Kelley [0079].

8-13. O’Kelley and Wang disclose a system comprising: one or more processors; and memory storing computer-executable instructions that, when executed by the one or more processors, cause the system to: train a machine learning model using historical data indicating whether a sampled set of user accounts registered with a video game service have been transferred between players to obtain a trained machine learning model; determine, using the trained machine learning model, trust scores associated with a plurality of user accounts registered with the video game service, the trust scores relating to probabilities of players associated with the plurality of user accounts behaving, or not behaving, in accordance with a particular behavior while playing one or more video games in a multiplayer mode; and assign, based at least in part on the trust scores: a first subset of logged-in user accounts of the plurality of user accounts to a first match for playing a video game in the multiplayer mode; and a second subset of the logged-in user accounts to a second match for playing the video game in the multiplayer mode as similarly discussed above.

14-16, 18-19. O’Kelley and Wang disclose a system comprising: one or more processors; and memory storing computer-executable instructions that, when executed by the one or more processors, cause the system to: train a machine learning model using historical data indicating whether a sampled set of user accounts registered with a video game service have been transferred between players to obtain a trained machine learning model; determine trust scores for a plurality of user accounts registered with the video game service, wherein individual ones of the trust scores are determined by: accessing data associated with an individual user account of the plurality of user accounts; providing the data as input to the trained machine learning model; and generating, as output from the trained machine learning model, a trust score associated with the individual user account, the trust score relating to a probability of a player associated with the individual user account behaving, or not 
20. O’Kelley and Wang disclose the system of claim 14, wherein the computer-executable instructions, when executed by the one or more processors, further cause the system to, prior to determining the trust scores, determine that players associated with the plurality of user accounts have accrued a level of experience in an individual play mode [0032], [0042], [0044]-[0045], [0081].


Claim(s) 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over O’Kelley and Wang as applied above and further in view of Coliz et al (US 2007/0191102 A1).
O’Kelley and Wang disclose the invention above,  but does not expressly disclose wherein the logged-in user accounts are logged into a client application that is streaming the video game from a computing system that implements the video game service, the method further comprising: causing the client application streaming the video game to a particular client machine to initiate one of the first match or the second match based at least in part on a user account, of the logged-in user accounts, that is associated with the particular client machine; however, such implementation of video game streaming from a video game service is notoriously well known in the at as evidenced by Coliz [0037], [0050]. It would have been obvious to a person of ordinary skilled in the art to modify O’Kelley with Coliz and would have been motivated to do so to an alternative method for playing a game.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,905,962 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both are claiming similarly invention relating to at least a method comprising: training, by one or more processors, a machine learning model using historical data indicating whether a sampled set of user accounts registered with a video game service have been transferred between players to obtain a trained machine learning model; determining, by the one or more processors, using the trained machine learning model, trust scores associated with a plurality of user accounts registered with the video game service, the trust scores relating to probabilities of players associated with the plurality of user accounts behaving, or not behaving, in accordance with a particular behavior while playing one or more video games in a multiplayer mode; defining, by the one or more processors, multiple matches into which players are to be grouped for playing a video game in the multiplayer mode, the multiple matches comprising at least a first match and a second match; assigning, by the one or more processors, a first subset of logged-in user accounts of the plurality of user accounts to the first match based at least in part on the trust scores associated with the first subset; and assigning, by the one or more processors, a second subset of the logged-in user accounts to the second match based at least in part on the trust scores associated with the second subset.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached USPTO form PTO-892.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H LIM whose telephone number is (571)270-3301. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Seng H Lim/Primary Examiner, Art Unit 3715